Mr. Justice Scott delivered tbe opinion of the Court. In this case it does not appear that the appeal was ever granted; but it was not indispensable that this should have appeared by an entry upon the docket, under the provisions of the statute. {Dig. 669, sec. 182, 183.) But there is still another more material defect. This was a judgment by default, and it in no way appears that any motion was made and refused within fifteen days after its rendition to set it aside; and unless it be true that such motion was made and refused, the justice had no power to grant an appeal. It is clear, therefore, that the court below erred in assuming jurisdiction of the cause and in rendering a judgment of non-suit against Wynn, and this judgment must therefore be quashed.